ACCEPTED
                                                                            06-15-00074-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                     11/19/2015 11:16:53 AM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

         CAUSE NOS. 06-15-00074-CR and 06-15-00075-CR       FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                            IN THE                  11/19/2015 11:16:53 AM
                                                         DEBBIE AUTREY
                     COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

              GLENN EDWIN RUNDLES, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

         ON APPEAL FROM THE 6TH DISTRICT COURT;
  LAMAR COUNTY, TEXAS; TRIAL COURT NOS. 25636 & 25637;
          HONORABLE WILLIAM H. HARRIS, JUDGE
____________________________________________________________

  APPELLEE’S (STATE’S) SECOND MOTION
     TO EXTEND TIME TO FILE BRIEF
____________________________________________________________

                    Gary D. Young
                    Lamar County and District Attorney
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
           CAUSE NOS. 06-15-00074-CR and 06-15-00075-CR

                                  IN THE

                          COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                  GLENN EDWIN RUNDLES, Appellant

                                     V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
   LAMAR COUNTY, TEXAS; TRIAL COURT NOS. 25636 & 25637;
           HONORABLE WILLIAM H. HARRIS, JUDGE
 ____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellee’s (State’s) Brief upon


                                      2
good cause shown below.

                                      I.

      On or about September 24, 2015, the appellant, Glenn Edwin Rundles

(Rundles), filed his brief in the above-styled and numbered appellate causes.

The appellee’s (State’s) brief is due on or before November 25, 2015.

      This motion to extend time seeks an additional five (5) days from

November 25th for the State to file its brief. The State asks for an extension

until Monday, November 30th to file its brief.

                                      II.

      This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause numbers were 25636 and 25637.

                                     III.

      On or about May 11, 2015, the appellant (Rundles) filed his notice of

appeal in this Court.    By electronic filing or about June 12, 2015, the

District Clerk of Lamar County filed the Clerk’s Record. The official court

reporter filed the Reporter’s Record on or about along with the exhibits on or

about July 10, 2015.

      The appellant (Rundles) filed his first motion to extend time to file his

brief, which this Court granted on or about August 6, 2015. The appellant

then filed his second motion, which this Court granted on or about


                                      3
September 15, 2015.       Then, Rundles filed his appellant’s brief on

September 24, 2015.

      On or about October 26th, the appellee (State) filed its first motion to

extend time, which this Court granted. The appellee’s (State’s) brief is

currently due on or before November 25, 2015.

                                     IV.

      Since the granting of the State’s first motion to extend time on

October 26th, counsel for the appellee (State) was preparing the proposed

findings of fact and conclusions of law during the week beginning on

October 21st through October 28th in cause number 20462-HC-4, et. seq.

styled Ex parte Orian Lee Scott in the 6th Judicial District Court of Lamar

County. From October 28th through October 30th and November 2nd through

November 6th, counsel had criminal dockets in the 6th Judicial District Court

of Lamar County.

      On November 10, 2015, counsel for the State had a motion to revoke

hearing scheduled for The State of Texas v. Segovia, The State of Texas v.

Gibson and The State of Texas v. Maroney. On November 10th, counsel for

the State was also preparing criminal cases for grand jury proceedings on

November 12th. The Lamar County Commissioners recognized November

11, 2015 as a county holiday for Veterans’ Day and counsel for the State was


                                      4
on vacation from November 11th through November 13, 2015.                On

November 16th, counsel for the State had a criminal docket for arraignments

and plea bargains. Finally, counsel for the State had a criminal docket for

pre-trial motions and revocations on November 17th.

      In addition to the criminal dockets and hearings above, counsel for the

appellee (State) was preparing and completing the appellee’s (State’s) brief

in cause number 06-15-00024-CR styled Rodney Boyett v. The State of Texas

in the Sixth Judicial District Court of Appeals at Texarkana (now set for

submission on December 3, 2015).

      Finally, Pam Bull, the chief deputy clerk in the County and District

Attorney’s Office of Lamar County, will be on vacation from November 20th

through November 30, 2015.

      Due to these circumstances, counsel for the appellant (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another five (5) days from November 25th to November 30,

2015, the State will have sufficient time for completion with the time as

extended.




                                     5
                                 V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. As the appellee, the State requests that an extension of

time until Monday, November 30, 2015 be granted for the filing of

Appellee’s Brief, or until such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Second Motion to Extend Time to File Its Brief in its

entirety and grant the State of Texas an additional five (5) days in which to

file its brief on or before Monday, November 30, 2015, or until such time as

this Court deems appropriate; and for such other and further relief, both at

law and in equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)

                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS


                                       6
                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Second Motion to Extend Time to File Appellee’s Brief and the
     facts and allegations contained are known to me and they are
     true and correct to the best of my knowledge.


                                    _____________________________
                                    Gary D. Young

     SUBSCRIBED AND SWORN TO BEFORE ME on the 19th day of
November, 2015, to certify which witness my hand and official seal.



                                    Notary Public, State of Texas




                                    7
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Second Motion to Extend Time for Filing

Brief has been served on the 19th day of November, 2015 upon the

following:

             Don Biard
             McLaughlin, Hutchison & Biard
             38 First Northwest
             Paris, TX 75460

                                     ______________________________
                                     GARY D. YOUNG
                                     gyoung@co.lamar.tx.us




                                     8